  Case 18-30964      Doc 19     Filed 10/02/18 Entered 10/02/18 21:08:44          Desc Main
                                  Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                  New Haven Division


IN RE:                                           : CHAPTER 13
CHARLES EDWARD LAUDANO                           : CASE NO. 18-30964-AMN
CYNTHIA ANN LAUDANO                              :
       Debtors.                                  : October 2, 2018


                              OBJECTION TO CONFIRMATION

       Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) objects to the confirmation
of the Chapter 13 Plan (ECF #5, “Plan”) of the above-captioned Debtor (“Debtor”) for the
following reason(s):

1. The Debtor has failed to maintain plan payments: Section 1326(a) of the Bankruptcy Code
   requires the Debtor to start making plan payments within 30 days of filing the plan or the
   case, whichever is earlier. The Debtor filed this case on June 7, 2018 and a Plan (ECF #5,
   the “Plan”) on June 7, 2018. The Debtor should have paid a total of $2,805.00. To date, the
   Debtor is overdue in the amount of $935.00. Receipt Schedule attached. Given the failure to
   make payments, it appears that the Debtor will be unable to comply with 11 U.S.C.
   §1325(a)(6) by making all payments and complying with the Plan.

2. The Debtor has failed to provide the Trustee with the documents necessary for her to
   determine if the Plan is feasible or represents the Debtor’s best efforts. Sections 521(a)(3)
   and 521(a)(4) of the Bankruptcy Code require the Debtor to cooperate with the Trustee so
   that she may perform her duties under the Code, and to turn over all recorded information
   relating to property of the estate. The Debtor has not provided:
           a. Payment advices or other evidence of payment received for the six months prior
               to filing;
           b. Payment advices or other evidence of payment received updated to the time of
               confirmation;
           c. Federal and State Tax Returns for the last two years prior to filing;

3. The Debtor has failed to provide the Trustee with the documents necessary for her to
   determine if the Plan complies with 11 U.S.C. § 1325(a)(4), and provides for the distribution
   to unsecured claims of an amount that is not less than what they would receive in a Chapter 7
   liquidation. Sections 521(a)(3) and 521(a)(4) of the Bankruptcy Code require the Debtor to
   cooperate with the Trustee to allow her to perform her duties under the Code, and to turn
   over all recorded information relating to property of the estate. The Debtor has failed to
   provide:
           a. Property valuation for real property.
           b. Bank statements as of the date of filing.
  Case 18-30964       Doc 19     Filed 10/02/18 Entered 10/02/18 21:08:44           Desc Main
                                   Document     Page 2 of 4



4. The first meeting of creditors pursuant to Section 341 of the Bankruptcy Code has not been
   concluded because of the Debtor’s failure to provide documents listed above.

5. The Debtor’s Plan does not conform to the claims filed.

6. The Debtor’s Plan does not provide for appropriate interest on a secured claim and,
   consequently, the proposed distribution under the Plan to this creditor does not reflect a value
   as of the effective date of the plan that is not less than the allowed amount of the claim.
   (Midland Funding, LLC and Hospital of St Raphael, listed in the Plan page 2).

7. The Plan’s treatment of secured creditors violates Section 1325(a)(5) of the Bankruptcy
   Code. The Plan provides for various liens to be deemed unsecured, but the Debtor has not
   filed a motion to determine status or avoid liens. (Midland Funding, LLC and Hospital of St
   Raphael, listed in the Plan page 2).

8. The Debtor’s Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code.

   Wherefore, the Trustee requests that Confirmation of the Plan be denied.

                                             /s/ Roberta Napolitano
                                             Roberta Napolitano tr08378
                                             Chapter 13 Standing Trustee
                                             10 Columbus Blvd., 6th Floor
                                             Hartford, Connecticut 06106
                                             Tel: 860-278-9410, ext. 110
                                             Fax: 860-527-6185
                                             rnapolitano@ch13rn.com
 Case 18-30964     Doc 19    Filed 10/02/18 Entered 10/02/18 21:08:44       Desc Main
                               Document     Page 3 of 4




                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT
                                New Haven Division

IN RE:                                        : CHAPTER 13
CHARLES EDWARD LAUDANO                        : CASE NO. 18-30964-AMN
CYNTHIA ANN LAUDANO                           :
       Debtors.                               : October 2, 2018

                              CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s
electronic filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Objection to Confirmation

  2. Parties Served Via First Class Mail:
     Debtor(s):
     CHARLES EDWARD LAUDANO
     CYNTHIA ANN LAUDANO
     145 CENTER STREET
     WEST HAVEN, CT 06516

  3. Parties Served Electronically Include:
     Debtor’s Attorney: MICHAEL J. LUZZI
     Email: mluzzi@dolanluzzilaw.com

     Office of the United States Trustee:
     Kim McCabe, Assistant United States Trustee
     ustpregion02.nh.ecf@usdoj.gov


                                        /s/ Roberta Napolitano
                                        Roberta Napolitano tr08378
                                        Chapter 13 Standing Trustee
Case 18-30964   Doc 19   Filed 10/02/18 Entered 10/02/18 21:08:44   Desc Main
                           Document     Page 4 of 4
